Citation Nr: 0003547	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the helpless child of the 
veteran for purposes of receiving Department of Veterans 
Affairs (VA) death pension and/or dependency and indemnity 
compensation.  

ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to 
October 1945.  He died December [redacted], 1980.  The 
appellant claims to be the daughter of the veteran.  

This appeal arises from a November 1997 rating decision of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied benefits for 
the appellant as a helpless child.  

The Board remanded the instant claim in July 1998 for further 
development.


FINDINGS OF FACT

1.  The appellant was born July [redacted], 1948.  

2.  The veteran and the appellant's mother were never 
married.  

3.  The evidence of record does not show any judicial order 
decreeing the veteran as the appellant's father; a copy of a 
public record or church record indicating that the veteran 
was the named parent of the appellant; statements of persons 
who knew the veteran accepted the appellant as his child; or 
information from the service department or public records 
which show that with the veteran's knowledge the appellant 
was named as his child.  




CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
child of the veteran, for purposes of payment of VA death 
pension and/or dependency and indemnity compensation (DIC) 
benefits, have not been met. 38 U.S.C.A. §§ 101(4), 5107 
(West 1991); 38 C.F.R. §§ 3.57, 3.210 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises out of the appellant's assertion 
that she is the daughter of the veteran and was incapable of 
self support prior to age 18 and should be recognized as the 
veteran's helpless child.  

At the outset, the appellant must establish that she is the 
child of the deceased veteran.  She maintains that her mother 
and the appellant were not married, but that she is the 
illegitimate child of the deceased veteran.  In order to 
establish proof of an illegitimate child's relationship as to 
the father for VA purposes, it is necessary to have:

(1)	An acknowledgment in writing signed 
by him; or

(2)	Evidence that he has been identified 
as the child's father by a judicial 
decree ordering him to contribute to the 
child's support or for other purposes; or

(3)	Any other secondary evidence which 
reasonably supports a finding of 
relationship, as determined by an 
official authorized to approve such 
findings, such as:

(i)	A copy of the public record of birth 
or church record of baptism, showing that 
the veteran was the informant and was 
named as parent of the child; or

(ii)	Statements of persons who know that 
the veteran accepted the child as his; or

(iii)	Information obtained from 
service department or public records, 
such as school or welfare agencies, which 
shows that with his knowledge the veteran 
was named as the father of the child.

38 C.F.R. § 3.210.  

In this case, there is no evidence submitted into the record 
that shows that the veteran ever acknowledged in writing, 
signed by him, that the appellant was his child.  The record 
reflects that in November 1949, more than one year after the 
appellant's July [redacted], 1948 birth, the veteran submitted 
to VA a Declaration of Marital Status.  This declaration indicated, 
in pertinent part, that the veteran was married to [redacted]
(who was not the appellant's mother) and that he had two 
children under the age of 18, neither of whom were identified 
as the appellant.  

There is also no evidence of record which identifies the 
veteran as the appellant's father by a judicial decree 
ordering the veteran to contribute to the appellant's support 
or for other purposes.  The appellant did not assert, nor is 
there evidence in the record that shows that a copy of public 
record of birth or church record of baptism showing that the 
veteran was the informant and was named as the parent of the 
appellant.  A copy of the appellant's birth certificate is 
associated with the claims folder.  This birth certificate, 
obtained in May 1995, after the death of both the veteran and 
the appellant's mother, indicates that the appellant's father 
was not recorded.  The birth certificate indicates that the 
appellant's last name is the same as the veteran's and that 
her mother's maiden name is the same as the veteran's.  
However, all of the appellant's school records associated 
with the claims folder indicate a different last name.  
Additionally, her mother's last name on her mother's birth 
certificate is substantially the same as the name on school 
records.  The appellant's mother's last name on her death 
certificate in January 1993 is the same name as on the 
appellant's school records.  There is also no copy of a 
church record of baptism associated with the claims folder 
that shows that the veteran was the informant and was named 
the father of the appellant.  

Furthermore, the appellant has not submitted to VA statements 
of persons who knew the veteran and knew that the veteran 
accepted the appellant as his child.  In 1996, three of the 
appellant's aunts submitted statements to VA indicating that 
the appellant was the daughter of the veteran.  However, none 
of the statements indicated that the veteran accepted the 
appellant as his child.  In a Board remand of July 1998, the 
appellant was informed that statements to this effect or 
other evidence indicative of the requirements to establish 
proof of an illegitimate child's relationship to the veteran 
was necessary to establish her standing as a claimant.  She 
was advised by the RO in a July 1998 letter that statements 
were needed from persons who knew that the veteran accepted 
the appellant as his child or other evidence indicative of 
the requirements to establish proof an illegitimate child 
relationship to the veteran.  None of this evidence was 
submitted by the appellant to VA.  Although the appellant's 
three aunts did assert that the appellant was the child of 
the veteran, none of them made assertions that the veteran 
accepted the appellant as his child.  

Finally, there is no information from the service department 
or public records, such as school or welfare agencies that 
shows that with his knowledge the veteran was named as the 
father of the appellant.  As previously stated, all of the 
appellant's school records reflect a last name for the 
appellant different from the veteran's.  The appellant 
concedes that this was her last name throughout school as she 
was unaware that her last name was the same as the veteran's 
at that time.  Furthermore, the appellant did not assert, nor 
is there evidence in the record to show, that her school or 
welfare agencies or any other public records had information 
that showed that the veteran was named as her father with his 
knowledge.  

The Board has thoroughly reviewed the evidence of record, in 
conjunction with the laws and regulations governing 
dependents, set forth above.  However, the Board finds that 
there is no legal basis to recognize the appellant as the 
veteran's dependent for VA purposes.  Essentially, the 
appellant does not meet the definition of illegitimate child 
of the veteran as set forth in 38 C.F.R. § 3.210.  The law is 
clear as to the definition of an illegitimate child for VA 
purposes, and the Board is not free to ignore or make 
exceptions to laws passed by Congress or the regulations of 
the Secretary to implement such laws. See 38 U.S.C.A. 7104 
(West 1991).

The Board acknowledges that the appellant has submitted 
medical evidence regarding the nature of her disabilities; 
nevertheless, the outcome of this appeal does not turn on 
whether she was a helpless child prior to age 18, rather, it 
falls on the legal status of the relationship between the 
veteran and the appellant. Again, the Board points out that 
as the veteran did not legally establish in writing, through 
judicial decree, or through public record that the appellant 
was his illegitimate child, nor were there statements of 
persons who knew that the veteran accepted the appellant as 
his child presented to VA, there is no legal basis to 
recognize the appellant as the illegitimate child of the 
veteran for purposes of receiving VA death pension and or 
DIC.  Accordingly, the appeal must be denied.  See 38 
U.S.C.A. 101(4); 38 C.F.R. 3.57; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law is dispositive, the claim 
should be denied on the basis of absence of legal merit).


ORDER

The appellant may not be recognized as the helpless child of 
the veteran for purposes of receiving VA death pension and/or 
DIC; therefore, the appeal is denied.  




		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

